        Case 1:18-cv-02253-LLS Document 146 Filed 08/21/20 Page 1 of 2
                                                                                           .   ~,   -   ~


                                                               USDC SDNY
                                                               DOCl ''.\'1ENT
UNI TED STATES DI STRICT COURT                                 F L H : R( 1 \ l C.-\ I. L Y FILED
SOUTHERN DISTR I CT OF NEW YORK                               , DUL :. :
CHANEL INC.,                                              !     DA TE f-             - ,-=7-+·.2.,.,-,-
                                                                         . I L-E-, D-:             . 2-,-c)--
                                Plaintiff ,

                  - against -
                                                       18 Civ . 2253               (LLS)
WGACA, LLC, WHAT COMES AROUND GOES
AROUND LLC d/b/a WHAT GOES AROUND COMES                             ORDER
AROUND, MHW PROPERTIES, INC . , WGACA WEB,
LLC, PINES VINTAGE, INC., VINTAGE
DESIGNS LTD., and WCAGA LA, LLC,


                                Defendants .

      The issues raised by WGACA ' s          (July 31 , August 11 and August

20) and Chanel ' s   (August 7 and 19) counsels '        letters are

re s olved as follows :


      1.     El Greco Leather Products Co ., Inc. v . Shoe World , 806

F . 2d 392   (2d Cir . 1986) held that a trademark holder such as

Chanel is entitled to require " that no merchandise be

distributed without its first being inspected by the holder or

its agent to insure quality ." Id . at 395 . Gray market shoes

which had been produced in its factory and sold without quality -

control inspection were not " genuine " for Lanham Act purposes ,

which their sales infringed . Id . at 396.

      Chanel , likewise , is encountering in the market goods which

it had no chance to inspect , and which are therefore not

" genuine ." But El Greco never said it was counterfeit . The

definition of counterfeit is a copy , not an original . The rest


                                       - 1-
          Case 1:18-cv-02253-LLS Document 146 Filed 08/21/20 Page 2 of 2



of the definition is that the copy is hard to tell from the

original , which would be unnecessary if it were itself original.

El Greco said it was infringing . Chanel must be taught , when it

speaks in court , to do the same .

         By t he same token , WGACA must treat such items , under

paragraph 1 of the protocol in the May 5 order , as infringements .


         2.   With respect to each item Chanel claims is counterfeit ,

Chanel shall certify , by an officer with knowledge , that it has

admissible evidence that the item was not made in a factory

which made genuine Chanel products , but it is so close a copy

that it is substantially indistinguishable from the genuine

article .

         3.   Upon request , Chanel shall within two weeks thereafter

produce the evidence for WGACA ' s inspection .


         4.   Regardless of WGACA ' s views about the quality ,

admissibility or effect of that evidence , WGACA shall then

comply with paragraph 2 of the protocol with respect to that

item .


         So ordered .


Dated :        New York , New York
               August 21 , 2020


                                              LOUIS L. STANTON
                                                  U. S . D.J .


                                       - 2-
